
	
		II
		111th CONGRESS
		1st Session
		S. 1526
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Mrs. Feinstein (for
			 herself, Mr. Durbin,
			 Mr. Lautenberg, Mr. Whitehouse, Mrs.
			 Gillibrand, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish and clarify that Congress does not authorize
		  persons convicted of dangerous crimes in foreign courts to freely possess
		  firearms in the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Firearms for Foreign Felons Act
			 of 2009.
		2.Definitions
			(a)CourtsSection 921(a) of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(36)The term
				any court includes any Federal, State, or foreign
				court.
					.
			(b)Exclusion of
			 certain feloniesSection 921(a)(20) of title 18, United States
			 Code, is amended—
				(1)in subparagraph
			 (A), by striking any Federal or State offenses and inserting
			 any Federal, State, or foreign offenses;
				(2)in subparagraph
			 (B), by striking any State offense classified by the laws of the
			 State and inserting any State or foreign offense classified by
			 the laws of that jurisdiction; and
				(3)in the matter
			 following subparagraph (B), in the first sentence, by inserting before the
			 period the following: , except that a foreign conviction shall not
			 constitute a conviction of such a crime if the convicted person establishes
			 that the foreign conviction resulted from a denial of fundamental fairness that
			 would violate due process if committed in the United States or from conduct
			 that would be legal if committed in the United States.
				(c)Domestic
			 violence crimesSection 921(a)(33) of title 18, United States
			 Code, is amended—
				(1)in subparagraph
			 (A), by striking subparagraph (C) and inserting
			 subparagraph (B); and
				(2)in subparagraph
			 (B)(ii), by striking if the conviction has and inserting the
			 following:
					
						if the
			 conviction—(I)occurred in a foreign jurisdiction and
				the convicted person establishes that the foreign conviction resulted from a
				denial of fundamental fairness that would violate due process if committed in
				the United States or from conduct that would be legal if committed in the
				United States; or
						(II)has
						.
				3.PenaltiesSection 924(e)(2)(A)(ii) of title 18, United
			 States Code, is amended—
			(1)by striking
			 an offense under State law and inserting an offense under
			 State or foreign law; and
			(2)by inserting
			 before the semicolon the following: , except that a foreign conviction
			 shall not constitute a conviction of such a crime if the convicted person
			 establishes that the foreign conviction resulted from a denial of fundamental
			 fairness that would violate due process if committed in the United States or
			 from conduct that would be legal if committed in the United
			 States.
			
